DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claim 1-20 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 06/30/2022 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive in distinguishing over the art of record.
In response to Applicant’s argument that Levandoski does not teach “simultaneously writing to the multi-writer LFS”, Examiner agrees. However, Kim teaches a parallel computing environment (see ¶ [0003]). The combination of Menon, Kim, and Levandoski would have the multi-writer arrangement applied in a parallel environment, thus the plurality of write nodes would be able to simultaneously write to the storage system. 
In response to Applicant’s argument that Levandoski does not teach each node having their “own local segment usage table”, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “Simultaneous writes are possible, without collisions (conflicts), because each object (writer) uses its own local SUT that was assigned its own set of free spaces” and “Multiple writers are each able to write from different physical nodes to the same LFS, without frequent communication with each other, because they each write to their own free space”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Levandoski does not teach “acknowledging the writing to the object before determining that the log has accumulated a full segment of data or before writing the full segment of data,” Examiner agrees. However, it is the combination of Menon, Kim, and Levandoski that teaches this limitation. In this combination, the space management process, as disclosed by Menon et al. and Kim et al., which writes the data first to a buffer before determining that the log has accumulated a full segment of data, would include acknowledging the writing to the object after writing to the buffer. Thus, this would be before the determination that the log has accumulated a full segment of data.
In response to Applicant’s argument that Kim does not teach a merge trigger condition, Examiner respectfully disagrees. Kim teaches if the change of the allocation status information of the local node is completed (i.e. trigger condition), the memory allocation status change is reflected in the local node and the master node (S611 to S614)  (see ¶ [0054]). 
In response to Applicant’s argument that Levandoski does not teach a “performance tier”, Examiner respectfully disagrees. A performance tier is recited in the claim without any further specificity, and such having applied the broadest reasonable interpretation to a performance tier, it is interpreted as any tier in storage systems. Levandoski teaches storing logs in a database tier (see Col. 17 lines 30-50). 
In response to Applicant’s argument that Levandoski does not teach “replaying the log”, Examiner respectfully disagrees. Levandoski’s use of redo logs in their recovery processes (Col. 13 lines 15-35 and Col. 18 lines 42-60) reads on replaying the log because it is used to replace records and create new versions or copies of data pages.

In the interest of compact prosecution, Examiner recommends that Applicant tie the claims closer to the intended invention by clarifying within the claims subject matter such as “Simultaneous writes are possible, without collisions (conflicts), because each object (writer) uses its own local SUT that was assigned its own set of free spaces.” Examiner believes that the addition of this subject matter would also help clarify the following element argued by Applicant: “Multiple writers are each able to write from different physical nodes to the same LFS, without frequent communication with each other.” Incorporation of such subject matter will likely overcome the current 35 U.S.C. 103 rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US 5,802,344), Kim et al. (US 2012/0151175), and Levandoski et al. (US 11,080,262).

Regarding claim 1, Menon et al., in the analogous field of space management teaches A method of supporting storage using a [] log-structured file system (LFS), the method comprising: receiving incoming data from an object [] (Menon et al.: a log structured array is generally managed according to a log structures file system, Col. 1 lines 17-19; the array controller 104 receives data from the host computer 106, Col. 8 lines 47-55)
writing the incoming data to a log of the [] LFS (Menon et al.: When the array controller 104 receives data from the host computer 106, the microprocessor controller 110 temporarily stores the data into a write buffer 118, Col. 8 lines 47-55); 
determining whether the log has accumulated the full segment of data; based at least on determining that the log has accumulated the full segment of data, writing the full segment of data to a first segment of the one or more segments (Menon et al.: When a predetermined amount of the write buffer 118 is filled with data, the microprocessor controller 110 causes one segment’s worth of data to be transferred from the write buffer into a segment of the disk drive unites 113. The predetermined amount can be one segment’s worth of the write buffer, Col. 8 lines 62-67); 

However, Menon et al. does not teach objects simultaneously write and wherein each of the [nodes] uses its own local space usage table (SUT) for simultaneously writing to the [] LFS; based at least on receiving the incoming data, determining whether sufficient free segments are available, using a local space usage table, for writing the incoming data; upon determining that insufficient free space are available for writing the incoming data, requesting allocation of one or more free space; and updating the local space usage table to mark the first segment as no longer free.
Kim et al., in the analogous field of space management, teaches 
[objects] simultaneously write and wherein each of the [nodes] uses its own local [space] usage table (SUT) for simultaneously writing to the [] LFS (Kim: parallel computing environment, ¶ [0003]; CVM local status information table (i.e. local space usage table) of a local node, ¶ [0010]);
based at least on receiving the incoming data, determining whether sufficient free [space] are available, using a [local space usage table]  for writing the incoming data (Kim et al.: comparing an requested allocation size with a size of a free space of a CVM local status information table of a local node if there is a request to allocate a memory with a predetermined size in the local node, ¶ [0010]); 
upon determining that insufficient free [space] are available for writing the incoming data, requesting allocation of one or more free [space] (Kim et al.: it is determined whether the allocation is available in a CM area of the local node by comparing the size of a free space of the CVM local status information table of the local node with an requested allocation size (S602). if the free space of the local node is smaller than the requested allocation size, or the status of the local node is not "run", the memory allocation is requested to the master node (S608), ¶ [0051] - [0056]); 
and updating the local [space usage table] to mark the first [space] as no longer free (Kim et al.: information regarding the size of the allocation space and the size of the free space of the CVM local status information table is changed (S606), ¶ [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Menon et al. with that of Kim et al. and to implement a local space information table to track the free segments available for writing the incoming data. The combination would track the segments as units of space. Doing so improves the performance of memory service and cluster scalability even in the cluster environment that is configured by a large number of nodes (Kim et al., ¶ [0010] –[0011]).

However, the combination of Menon et al. and Kim et al. does not teach a multi-writer arrangement, including a plurality of objects, wherein the plurality of objects are configured to [] write to the multi-writer log-structured storage from different physical nodes, and  acknowledging the writing to the object before determining that the log has accumulated a full segment of data or before writing the full segment of data.
Levandoski et al., in the analogous field of space management, teaches a multi-writer arrangement, including a plurality of objects, wherein the plurality of objects are configured to [] write to [] multi-writer [log structured storage] from different physical nodes (Levandoski et al.: FIG. 1 depicts a multi-writer database and database write nodes A 120, B 122, and C 124. The storage service 160 may be a log-structured storage service that maintains a database log which logs the write operations sent by the database write nodes, Col. 5 lines 49-67 and Col. 6 lines 4-35). The combination would have the multi-writer arrangement applied in a parallel environment, thus the plurality of write nodes would be able to simultaneously write to the storage system.
and  acknowledging the writing to the object before determining that the log has accumulated a full segment of data or before writing the full segment of data (Levandoski et al.: some embodiments, query parsing, optimization, and execution component 305 may return query responses to database client 350a, which may include write acknowledgements, Col. 13 lines 36-63). In this combination, the space management process, as disclosed by Menon et al. and Kim et al., which writes the data first to a buffer before determining that the log has accumulated a full segment of data, would include acknowledging the writing to the object after writing to the buffer. Thus, this would be before the determination that the log has accumulated a full segment of data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the space management process taught by Menon et al. and Kim et al. with the multi-writer arrangement taught by Levandoski et al. One would be motivated to implement a multi-writer log structured arrangement where a plurality of objects are configured to simultaneously write to a log structured storage system from different physical nodes in order to service increasing demand (Levandoski et al., Col. 1 lines 7-22).

Regarding claim 3, the combination further teaches based at least on writing the incoming data to the log, updating an object map to indicate the writing of the incoming data to the log (Kim et al.:  a bit of a block location allocated in the CVM allocation map of the local node is set to reflect the memory allocation, ¶ [0053]), wherein a logical-to-physical storage map uses an object ID as a major key to prevent overlap of object maps (Kim et al.: cluster setting information table includes node ID, ¶ [0037]); and based at least on writing the full segment of data, updating the object map to indicate the writing of the full segment of data (Kim et al.:  a bit of a block location allocated in the CVM allocation map of the local node is set to reflect the memory allocation, ¶ [0053]).

Regarding claim 4, the combination further teaches determining whether a merge trigger condition has occurred; and upon determining that the merge trigger condition has occurred, merging the local SUT updates into a master SUT (Kim et al.: changing information concerning the memory allocation of the local node in a CVM allocation status information table of a master node, ¶ [0010]; If the change of the allocation status information of the local node is completed (i.e. trigger condition), the memory allocation status change is reflected in the local node and the master node (S611 to S614), ¶ [0054]).

Claims 8, 10, and 11 amount to a system comprising a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 1, 3, and 4, respectively.  Accordingly, claims 8, 10, and 11 are rejected for substantially the same reasons as presented above for claims 1, 3, and 4 and based on the references’ disclosure of the necessary supporting hardware and software (Menon et al.: program product storage device 116, such as a magnetic disk, array controller microprocessor 110, Col. 6 line 63 – Col. 7 line 15, Col. 8 lines 30 -46, and FIG. 1). 

Claims 15, 17, and 18 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 1, 3, and 4, respectively.  Accordingly, claims 15, 17, and 18 are rejected for substantially the same reasons as presented above for claims 1, 3, and 4 and based on the references’ disclosure of the necessary supporting hardware and software (Menon et al.: program product storage device 116, such as a magnetic disk, array controller microprocessor 110, Col. 6 line 63 – Col. 7 line 15, Col. 8 lines 30 -46, and FIG. 1). 


	
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US 5,802,344), Kim et al. (US 2012/0151175), Levandoski et al. (US 11,080,262), and Tenner et al. (US 20190155511 A1)

Regarding claim 2, the combination of Menon et al., Kim et al., and Levandoski et al. teaches the method of claim 1, as shown prior. The combination further teaches wherein writing the incoming data to the log comprises writing the incoming data to a performance tier (Levandoski et al.: teaches storing logs in a database tier, Col. 17 lines 30-50).
However, the combination does not teach wherein writing the full segment of data comprises writing the full segment of data to a capacity tier.
Tenner et al., in the analogous field of space management, teaches wherein writing the full segment of data comprises writing the full segment of data to a capacity tier (Tenner et al.: A data movement includes moving data associated with the cloud computing system from a first storage tier to a second storage tier. In some embodiments, the notification includes an indication of a condition (e.g., a reason or triggering event) for initiating (e.g., starting and executing) the data movement. A condition for initiating a data movement can be an amount of data stored on the first tier reaching a threshold amount, ¶ [0021] – [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Menon et al., Kim et al., and Levandoski et al. with that of Tenner et al., and to implement multiple storage tiers, including moving data from a first storage tier to a second storage tier when a threshold amount of data is reached. By doing so, the system is able to optimize storage allocation with respect to, for example, cost, performance, and storage space (Tenner et al., ¶ [0002]).


Claim 9 amounts to a system comprising a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 2.  Accordingly, claim 9 is rejected for substantially the same reasons as presented above for claim 2 and based on the references’ disclosure of the necessary supporting hardware and software (Menon et al.: program product storage device 116, such as a magnetic disk, array controller microprocessor 110, Col. 6 line 63 – Col. 7 line 15, Col. 8 lines 30 -46, and FIG. 1).  

Claim 16 amounts to a system comprising a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 2.  Accordingly, claim 16 is rejected for substantially the same reasons as presented above for claim 2 and based on the references’ disclosure of the necessary supporting hardware and software (Menon et al.: program product storage device 116, such as a magnetic disk, array controller microprocessor 110, Col. 6 line 63 – Col. 7 line 15, Col. 8 lines 30 -46, and FIG. 1).  


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US 5,802,344), Kim et al. (US 2012/0151175), Levandoski et al. (US 11,080,262),  and Karr et al. (US 2021/0373761).

Regarding claim 5, the combination of Menon et al., Kim et al., and Levandoski et al. teaches the method of claim 4, as shown above. The combination further teaches selecting an owner of a master SUT (Kim et al.:  One of the nodes that configure the cluster system is served as a master node that manages the CVM entire metadata, ¶ [0035]), wherein requesting allocation of the one or more free segments comprises requesting allocation of the one or more free segments from the owner of the master SUT (Kim et al.:  if the free space of the local node is smaller than the requested allocation size, the memory allocation is requested to the master node (S608). In the master node, a node that is available to allocate the memory is searched using information of the size of the free space of the node entry of the CVM allocation status information table (S609), ¶ [0056]-[0057]);
	However, the combination does not teach determining whether a master SUT change trigger condition has occurred; and based at least on determining that the master SUT change trigger condition has occurred, selecting a new owner of the master SUT.
Karr et al., in the analogous field of space management, teaches determining whether a master SUT change trigger condition has occurred; and upon determining that the master SUT change trigger condition has occurred, selecting a new owner of the master SUT (Karr et al.: When an authority owner fails, is going to be decommissioned, or is overloaded (i.e. trigger condition), the authority is transferred to a new storage node, ¶ [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Menon et al., Kim et al., and Levandoski et al. with that of Karr et al. and to change the owner of the master SUT when a trigger occurs. In this way, the system may be preserved and remain uninterrupted.

Claim 12 amounts to a system comprising a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 5.  Accordingly, claim 12 is rejected for substantially the same reasons as presented above for claim 5 and based on the references’ disclosure of the necessary supporting hardware and software (Menon et al.: program product storage device 116, such as a magnetic disk, array controller microprocessor 110, Col. 6 line 63 – Col. 7 line 15, Col. 8 lines 30 -46, and FIG. 1).  

Claim 19 amounts to a system comprising a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 5.  Accordingly, claim 19 is rejected for substantially the same reasons as presented above for claim 5 and based on the references’ disclosure of the necessary supporting hardware and software (Menon et al.: program product storage device 116, such as a magnetic disk, array controller microprocessor 110, Col. 6 line 63 – Col. 7 line 15, Col. 8 lines 30 -46, and FIG. 1).  


Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US 5,802,344), Kim et al. (US 2012/0151175), Levandoski et al. (US 11,080,262), and Cutforth et al. (US 2015/0134708).

Regarding claim 6, the combination of Menon et al., Kim et al., and Levandoski et al. teaches the method of claim 1, as shown prior. The combination further teaches replaying the log (Levandoski et al.: redo logs are used in recovery processes, Col. 13 lines 15-35 and Col. 18 lines 42-60).
However, the combination does not teach based at least on the object moving to a new node, prior to accepting new incoming data from the object, [] reconstruct a new object map for the new node.
Cutforth et al., in the analogous field of space management, teaches based at least on the object moving to a new node, prior to accepting new incoming data from the object, [] reconstruct a new object map for the new node (Cutforth et al.: new mapping structures are created when a data object is moved to a different storage location, ¶ [0018]-[0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Menon et al., Kim et al., and Levandoski et al. with that of Cutforth et al. and to reconstruct a new object map for the new node when an object is moved in order to reduce system disturbances (Cutforth et al., ¶ [0020]).

Claim 13 amounts to a system comprising a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 6.  Accordingly, claim 13 is rejected for substantially the same reasons as presented above for claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Menon et al.: program product storage device 116, such as a magnetic disk, array controller microprocessor 110, Col. 6 line 63 – Col. 7 line 15, Col. 8 lines 30 -46, and FIG. 1).  


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US 5,802,344), Kim et al. (US 2012/0151175), Levandoski et al. (US 11,080,262), Madhavarapu et al. (US 10,534,768)

Regarding claim 7, the combination of Menon et al., Kim et al., and Levandoski et al.  teaches performing segment cleaning (Menon et al.: garbage collection is performed in response to disk arm idle time and in place of, or in addition to, being performed when the number of empty segments falls below a garbage collection threshold number. Garbage collection can be performed in a particular segment-column, Col. 6 lines 22-36)
However, the combination does not teach performing multiple [cleaning] processes in parallel to free segments; and notifying at least affected nodes of block movements resulting from the segment cleaning processes.
Madhavarapu et al., in the analogous field of space management, teaches performing multiple [cleaning] processes in parallel to free segments; and notifying at least affected nodes of block movements resulting from the segment cleaning processes (Madhavarapu et al.: storage nodes 430-450 may perform garbage collection at the same or near the same time (i.e., synchronously), Col. 19  lines 1-37; cold log and hot log storage implement indexes that are updated to reflect changes in the storage of data, Col. 33 lines 14-23 and Col. 34 lines 15-31 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Menon et al., Kim et al., and Levandoski et al. with that of Madhavarapu et al. and to process garbage collection in parallel, and notify nodes of block movements. By doing so, nodes may independently reclaim space making processing faster.

Claim 14 amounts to a system comprising a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 7.  Accordingly, claim 14 is rejected for substantially the same reasons as presented above for claim 7 and based on the references’ disclosure of the necessary supporting hardware and software (Menon et al.: program product storage device 116, such as a magnetic disk, array controller microprocessor 110, Col. 6 line 63 – Col. 7 line 15, Col. 8 lines 30 -46, and FIG. 1).  

Claim 20 amounts to a system comprising a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 7.  Accordingly, claim 20 is rejected for substantially the same reasons as presented above for claim 7 and based on the references’ disclosure of the necessary supporting hardware and software (Menon et al.: program product storage device 116, such as a magnetic disk, array controller microprocessor 110, Col. 6 line 63 – Col. 7 line 15, Col. 8 lines 30 -46, and FIG. 1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ro et al. (US 8,291,269) teaches a plurality of writing processes to simultaneously write to an in-memory database, each writing process updating its own disk-based logfile, such that the effective disk writing speed is substantially increased and lock conflicts reduced.
Shmuck et al. (US 6,032,216) teaches a metadata node is used in our system for managing file metadata for parallel read and write in the shared-disk environment.
Saputra (US 2013/0246672) teaches an adaptive multi-thread buffer supports multiple writer process and reader processes simultaneously without blocking.
Merriman (US 2016/0371156) teaches a distributed database system is configured to manage multi-writer operations on a distributed database, and allows for simultaneous write requests to the database.
Grider et al. (US 2013/0159364) teaches collective buffering and data pattern solutions are provided for storage, retrieval, and/or analysis of data in a collective parallel processing environment

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        09/09/2022

/William B Partridge/Primary Examiner, Art Unit 2183